Citation Nr: 0733198	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  05-24 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to July 
1982, to include service in Vietnam.  The veteran was awarded 
the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

Subsequent to the issuance of the statement of the case, the 
veteran submitted additional medical evidence without a 
waiver of RO consideration of such evidence.  In light of the 
Board's decision to grant the veteran's claim, there is no 
prejudice to him in this regard.  Therefore, the Board will 
proceed with the appeal.


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy, as 
evidenced by his receipt of the Combat Action Ribbon.

2.  The veteran has been diagnosed with PTSD based to his 
combat service.


CONCLUSION OF LAW

PTSD was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102,3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA 
has certain duties to notify and assist the veteran.  Given 
the decision to grant the benefit sought on appeal an 
extensive discussion addressing VA's compliance with the VCAA 
is obviated.  Of course, following the issuance of a rating 
decision implementing this decision the veteran retains the 
right to challenge either or both the effective date and the 
rating assigned.  In the absence, however, of such a rating 
decision, and the RO's initial consideration of what rating 
and effective date are warranted, it is premature to address 
whether the veteran was prejudiced by any failure by VA to 
provide notice on these elements.

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f). 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).  


Analysis

The veteran contends that service connection for PTSD is 
warranted because it is the result of his combat service in 
Vietnam.  The veteran's receipt of the Combat Action Ribbon 
is independent evidence verifying his claim of combat 
service.  Hence, the only question remaining is does the 
veteran have PTSD due to his verified service in combat.  The 
Board finds that he does, and that service connection is 
warranted.  

In this regard, the Board acknowledges that there are 
conflicting medical opinions regarding the question of 
whether the veteran meets the criteria for a diagnosis of 
PTSD.  Specifically, there are at least two medical opinions 
which conclude that the veteran does meet the criteria, one 
from the veteran's VA counselor, and one from a private 
physician.  Contrary to those opinions is a June 2005 VA 
examiner's finding that the veteran fails to meet the 
criteria for a diagnosis of PTSD in light of certain test 
results.  The Board finds, however, that the evidence is 
sufficiently in equipoise as to warrant the application of 
the reasonable doubt doctrine.  Accordingly, after resolving 
reasonable doubt in the veteran's favor, service connection 
for post traumatic stress disorder is granted.  


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


